R-743




Bon. EL11 D. Hudson    Opinion No. V-367
County Attorney
Reeves County           Re: Maximum compensation
Pecos, Texas                 for the balance of 1947
                             of the,new Coupty Attor-
                             ney who qtialW$e& for
                             the positiotion August
                             14, 1947.
Dear Sir:
                                            .I
          You,have’iPe~ueat,e~~-a:
                                 o~~r&Wn*Stithe above
subject Platter.:Ybur r,eqyest
                             *is &a.,Sp~loii+:
                                           “.
          “I today qualliied as couuty’e&tomeg
     of Reeves County to Sill the unexpired term
     OS T. F. SlsoIi. At the time of his death,
     Mri Slack had collected aa Sees OS office
     a pr,oximately’Th$rty-ThreeHundred Dollars
     (~3300.00)duMng the current year since
     January lst, 1947. His death ocourred In
     July o.Sthis year.  This county has a popu-
   ‘A:
     lati.op,accozding..tothe 1940 census, of
     8,006 people.+’The tax rolls show a vslu-
     ation oi,sli&tly in excess OS $~,OOO,OOQ,OO.~
         “In order to avoid conSusionand s&e
    difference of opinibn I respectf’ullgrequest
    an oplnlon irym,Jgur office on the Sollowlng
    questions:
         9 i ‘,
              what ia,t’iiti,
                          msximuBlamount of com-
    pensation vhioh siag:$eretained by the county
    attorney of ‘thiscounty?
         “2. Am I entitled to receive and retain
    during the remainder of this year five-twelfths
    (5/12ths)of such maximum compensation,or am
    I limited to the differencebetween such maxi-
    mum compensationand the amount pP8viouSly
    drawn by the deceased?”
          Reeves County has a population OS 8,006 inhabl-
tants according to the last preceding Federal census and
Hon. Hill D. Hudson - Page 2   (V-367)


its county officials are compensatedon a See basis.
Therefore, the compensationof the count attorne
governed by the provisions of Articles 3g83 and 389,":
V.C.S.

           It was held in our Opinion Xo. V-13, a copy
of which we are enclosing,that the maximum compensa-
tion OS those officials in counties containing25,OOO
or less inhabitantswho are governed by Articles 3883
and 3891, is Three Thousand Seven Hundred Fifty ($3,750)
Dollars per annum. In answer to your first question,
thereSOP8, it is our opinion that the maximum compensa-
tion the county attorney of Reeves County may receive is
Three Thousand Seven Hnndred Fifty ($3,750) Dollars per
annum.
         Article 3898, V.C.S., provides:
          'The fiscal year, within the meaning
     of this Act, shall begin on January 1st of
     each year; and each district, county, and
     precinct officer shall file his report and
     make the final settlementrequired in this
     Act not later than February 1st of each year;
     provided, however, that officers receiving
     an annual salary as compensationfor their
     services shall, by the close of each month,
     pay into the @SSicerst Salary Fund or funds,
     all Sees, covnnissionsand compensationcol-
     lected by him during said month., Whenever
     such officer serves f,ora fractional part of
     the fiscal year, he shall neverthelessfile
     his report and make final settlementfor such
     part df the year as he serves and shall be
     entitled to such proportionatepart of his
     compensationas the time SOP his service bears
     to the entire gear." (Emphasis ours)
          In the case of Tom Green County v. M&leg, (Corn.
App.) 118 S.W, (26) 335, 9'.M. Harper was eLected treasurer
of ToniGreen County for a term of two years commencingon
January 1, 1933, and he served in thst capacity until his
      Play6, 1934. He hRd received at that time the maxi-
d--'R.c-l
mum amount of commissionshe was allowed for the ,entire
year" The question before the Supreme Court wa? whether
his estate was entitled to,retain the full amount OS com-
missions harper had retained or only that portisinof the
annual compensationthat the time he served bea:;,sto the
entire year. The Court took the latter view. Heferring
to the case of Davenport v. Eastland County, 60 S.W. 243,
the Court stated the Sollowing~
Bon. Bill D. Hudson '-Page 3   (V-367)


          ”
          . . . The constructionof the statutes
    theP8 given and the reasoning there employed,
    when applied to the facts OS the Instant
    case, lead certainly to but one conclusion,
    and that is that Harper's estate was entitled
    to retain only that portion of the annual
    compensationof $2,000 which he earned, and
    that such amount bears the s&me ratio to
    $2,000 that the time S8PVed bears to one year.
    While Pecognieingthat a treasurer's compen-
    sation is not, strictly speaking,a salary,
    the opinion in that case decides the question
    presented just as IS it were a salary, basing
    the ratio upon the time of service alone. The
    compensationto which he is entitled is not
    as fees for the performance of certain a&s,
    but is an annual compensationfor his ser-
    vices for an entire year. The fact that it is
    payable in the form of commissionsas and
    when those commissionsaccrue often results
    in making his compensationpayable largely in
    advance, but that does not alter the conclu-
    sion that payment is for service Sor an entire
    year to be r8tW?ned ratably if the service is
    not p8PfOPmed."
          Following the reasoning in the above cases,,it
was held in our Opinion No. O-5161 that where the county
and district clerk of Carson County died during his term
of office, his successorwas entitled to that portion of
the maximum compensationwhich the time he serves bears
to the whole year.
          According to out recent telephone conversation,
the Commissioners'Court of Reeves County has set the
maximum compensationof the county attorney at Three
Thousand Seven Hundred Fifty ($3,750) Dollars, and SinC8
you qualified for the office of county attorney on August
14, 1947, It Is our opinion that the maximum amount 0r
compensationyou are allowed for the year 1947 is l40/
365ths of $3,750.
                         SUMMARY
         The maximum compensationthat may be
    allowed the County Attorney of Reeves County
Hon. Hill D. Hudson - Page 4      (V-367)    ,,


     for the year 1947 is $3,750. Articles
     3883 and 3891, 8. C. S.  Where the County
     Attorney qualifies for office on August
     14, 1947, he may receive only 140/365ths
     of $3,750.
                                Yours very truly
                        ATTORNEY GEW!RAL OF TEXAS



                        ‘tie-
JR:djm                          Assistant